Citation Nr: 0616314	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, J.M.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from June 1937 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In May 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In October 2004, the Board remanded the claim for additional 
development.  As the Board's directives have been 
substantially complied with, nothing further is needed to 
ensure compliance with the Board's remand.  Stegall v. West, 
11 Vet. App. 268 (1998).   


FINDING OF FACT

Schizophrenia is productive of occupational and social 
impairment manifested by such symptoms as mild memory loss 
without flattened affect, circumstantial or circumlatory 
speech, difficulty in understanding complex commands, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective relationships. 


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2005).



VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

In its remand in October 2004, the Board directed VCAA 
compliance, which was completed by letter in November 2004.  
The VCAA notice informed the veteran of the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had worsened.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The VCAA notice included the request that the claimant 
provide any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159.  

Although the timing of the notice of 38 C.F.R. 3.159 did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did, and he 
had already addressed the issue at a hearing before the Board 
in May 2004.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the VCAA notice do not include the effective date 
provisions for the claim for increase, since the claim for 
increase is denied, any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  In this regard, although the 
veteran has reported that he has been receiving disability 
benefits from the Social Security Administration (SSA) since 
about 1967, see November 2000 VA examination report, and 
although the SSA's decision is not of record, the issue on 
appeal is a claim for an initial increased rating, and the 
time period in issue is the period from October 2000 to the 
present.  The Board further notes that the claims files 
currently contain medical records of psychiatric treatment 
dating back to what appears to be the veteran's first 
psychiatric hospitalization, in 1970.  As the SSA's records 
are dated more than 30 years prior to the time period in 
issue, they are not relevant to the claim, there is no 
reasonable possibility that they would substantiate the 
claim, and a remand is not required to obtain these records.  
See 38 C.F.R. § 3.159(c)(3), (d).  The Board notes that the 
veteran's representative has argued that the most recent 
examination report, dated in November 2000, is "stale," and 
that a remand is required for another examination.  See 
representative's statement, dated in March 2006.  However, in 
its October 2004 Remand, the Board noted that the veteran had 
been placed in long-term nursing home care for a number of 
health problems.  In March 2003, a VA examination was 
scheduled, but the veteran indicated that he was unable to 
get to the examination because of his poor health.  The Board 
directed the RO to ask the veteran if it is physically and 
mentally feasible for him to report for a VA psychiatric 
examination at the nearest VA facility and, if so, to 
schedule the veteran for the examination.  In the November 
2004 VCAA notice, the veteran was requested to state whether 
he was physically and mentally able to report for a VA 
psychiatric examination, and, if so, to complete and return a 
form (VA Form 21-4138).  The veteran never returned the 
requested form, and in October 2005, he requested that his 
claim be adjudicated immediately.  For above reasons, no 
further development is needed to ensure VCAA compliance.  See 
also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

REASONS AND BASES FOR FINDING AND CONCLUSION 

Factual Background 

The service records show that the veteran was awarded the 
Combat Infantryman Badge, and that he served in several 
campaigns during World War II.

In October 2001, the RO granted service connection for 
schizophrenia and assigned a 30 percent rating under 
Diagnostic Code 9203, both effective from October 5, 2000, 
the date of receipt of the claim for service connection. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2005).  

As the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the possibility of "staged ratings", that is, separate 
ratings for separate periods of time during the appeal period 
based on the facts found is to be considered.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.130, schizophrenia is rated under 
Diagnostic Code (DC) 9203.  Under DC 9203, the criteria for 
the next higher rating, 50 percent, are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging from 51 to 60 reflect moderate symptoms. 
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  In this case, the claims file includes VA and 
non-VA treatment reports, dated between 1970 and 2005.  This 
evidence shows that the veteran first received treatment for 
psychiatric symptoms in 1970.  Thereafter he was hospitalized 
at VA and at non-VA hospitals throughout the 1970s, 1980s, 
and 1990s.  The diagnoses included schizophrenia, depression, 
and anxiety due to physical pain.  On VA examination in 
October 1997, the examiner reported that schizophrenia was 
moderately to severely disabling.  

The current medical evidence for consideration in this case 
also consists of VA and non-VA records from August 2000 to 
2005.  VA records disclose that in August 2000 there was no 
evidence of psychotic thinking, affect was appropriate, and 
there was no evidence of worsening of cognitive function.  
The GAF score was 50. 

On VA examination in November 2000, the veteran's history 
included a cerebrovascular accident and six back surgeries.  
It was noted that the veteran and his wife were married for 
60 years and currently and that they had five children and 
that the veteran had a good relationship with his family.  
According to the veteran's wife, she took the veteran out at 
least once a week and he had significant difficulty walking 
due to his stroke.  The veteran stated that he generally 
watched television during the day.  On mental status 
examination, the veteran was alert, oriented, and attentive.  
His mood was euthymic and affect was at times inappropriate 
to content.  Speech was regular.  He denied any suicidal or 
homicidal ideation.  There was no evidence of psychomotor 
agitation or retardation.  Thought process was typically 
logical and coherent.  There was no present evidence of 
delusional content, although the examiner noted a history of 
marked paranoia.  Memory was good for immediate information, 
but he had difficulties recalling recent and remote events.   
Intelligence was average, insight was very limited.  The GAF 
score was 55.  The examiner characterized the veteran's 
symptoms as resulting in moderate social and occupational 
impairment.

Other VA records, dated between the April 2000 and February 
2001 disclose that the veteran was on medication for 
schizophrenia with good efficacy. In December 2000, 
schizophrenia was in partial remission and the GAF score was 
50.  During this period the veteran was in respite care 
primarily because of physical health problems. 

In May 2004, the veteran testified that he was in a nursing 
home and that with medication he did not hear voices.  

Nursing home records from March 2002 to September 2005 
disclose that the veteran has been receiving care for a list 
of problem list that included a history of schizophrenia, 
chronic back pain with multiple surgeries, right lower 
extremity weakness and paralysis, gastroesophageal reflux 
disease, history of a stroke and hemiplegia.  In May 2002, 
the veteran was described as alert; memory, insight and 
judgment were good. His decisional capacity was intact.  In 
May 2004, he was alert and cooperative with some deficit in 
memory, insight, and judgment.  In September 2004, he was 
still on medication for schizophrenia.  In December 2004, he 
was alert and oriented.  In January 2005, he alert and fairly 
oriented.  In May 2005, he was alert and oriented, but he had 
some deficits in memory, insight, and judgment.  

Analysis 

On VA examination in November 2000, the examiner 
characterized the veteran's symptoms as moderate, which is 
consistent with the assigned GAF score of 55, also equating 
to moderate symptoms.  The other medical evidence, consisting 
of VA records and nursing home records, document that the 
veteran was on medication with good efficacy.  While a GAF 
score of 50 was recorded in later in December 2000, there was 
no evidence of flattened affect, circumstantial or 
circumlatory speech, difficulty in understanding complex 
commands, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective relationships, 
which are the criteria for the next higher rating.

Except for some deficits in memory, insight, and judgment, 
the veteran's schizophrenia has not changed significantly 
during the appeal period to warrant staged ratings based on 
the record.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 30 percent for schizophrenia is 
denied.  


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


